DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to applicant’s amendment filed on January 07, 2021 in response to PTO office action mailed on October 15, 2020.  Amendment is entered.

Applicant’s amendment to claims 1, 11 and 20 with respect to the objection of the claims has been fully considered.  As a result, the objection has been withdrawn.

Claims 1, 11 and 20 have been amended.  Claims 1-20 are pending in this office action.

Allowable Subject Matter

Claims 1-20 are allowed. 


Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fails to reach or suggest the claimed limitations as recited in the independent claims 1, 8 and 15.
In particular, the closest cited prior art, the combination of Setayesh (US 20160034445 A1) with Wells et al. (US 20010032257 A1) fails to teach the claimed limitations including “automatically generating scalable service endpoints which are semantically consistent according to the classification of the data sources, wherein the generated scalable service endpoints are a plurality of application programming interfaces (APIs); in response to receiving a call from the one or more recipient systems, determining a protocol supported by the smart cache based on the scalable service endpoints; and responding to the call from the one or more recipient systems by providing data in the classification of the data sources”, recited in the independent claims 1, 11 and 20.  Thus, claims 1-20 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 

5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164